Citation Nr: 1525684	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for schizophrenia.

2.  Entitlement to an initial rating greater than 30 percent for migraine headaches.

3.  Entitlement to an initial rating greater than 10 percent for chronic lumbar spine strain.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 2007 to May 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2011 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In an October 2013 rating decision, the RO granted initial increases for schizophrenia (from 30 percent disabling to 50 percent disabling) and for migraine headaches (from 10 percent disabling to 30 percent disabling).  After the Veteran has perfected her appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issues are still properly before the Board here and have been appropriately rephrased above.

The Board notes that the Veteran did not claim TDIU until June 2012, which was denied in an October 2013 rating decision.  She did not specifically appeal the October 2013 denial, but still submitted evidence that her service-connected disabilities render her unemployable.  For example, she filed for Social Security Administration (SSA) disability benefits in April 2014 mainly on the basis of the disabilities on appeal here.  Accordingly, regardless of the RO's actions, the Board finds the TDIU issue is properly before the Board as part of the increased rating claims on appeal here because the Veteran maintains these disabilities render her unemployable.  Rice v. Shinseki, 22 Vet. App. 446 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims her schizophrenia, lumbar strain, and migraines are worse than currently rated and, indeed, render her unemployable.  

The RO last adjudicated these claims in an August 2013 Statement of the Case (SOC).  Since that time, voluminous medical records were received from VA and from SSA, which were non-duplicative and relevant to the claims on appeal.

The new evidence, moreover, indicates there may be private treatment records missing.  The SSA records include private medical treatment records whereas the claims folder does not otherwise have any.  The Veteran has explained she requires medical treatment from providers who understand her American Indian beliefs.  It is necessary to ensure the file has all relevant documents.  The RO must make efforts to obtain any missing private medical records from 2010 to the present and VA outpatient treatment records from October 2014 to the present.

The Veteran filed for SSA disability in April 2014.  The records in the claims folder contain her application and treatment records.  It does not appear the SSA made a decision on her claim yet.  The RO must reach out to SSA and obtain any additional records the agency may have from April 2014 to the present, to include any decision rendered on her claim.

The Veteran was last afforded VA examinations for her conditions in 2010 (all) and 2011 (psychiatric only), four to five years ago respectively.  In light of the time lapse, the Veteran's contentions that her disabilities are worse, and the missing records, new VA examinations are necessary.  The VA examiners must also comment on the Veteran's employability in light of these disabilities given her TDIU claim.

As noted in the introduction, the Board finds the TDIU issue is still properly before the Board here.  This claim is "inextricably intertwined" with the increased rating issues on appeal here.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, the TDIU issue must be adjudicated after full development and adjudication of the Veteran's increased rating claims (schizophrenia, lumbar spine, and migraine headaches).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ensure that the Veteran has identified all private and/or VA medical records relevant to her appeal and is provided with all appropriate notice as to the issues on appeal, to include the evidence necessary to substantiate a claim seeking a total disability rating based on individual unemployability, which is determined to still be on appeal and reasonably raised by the record.  Attempts should be made to obtain any records identified, to include private treatment records, and, regardless of the Veteran's response, the RO/AMC must obtain VA outpatient treatment records from the VAMC from October 2014 to the present.  All efforts to obtain SSA and VA records should be fully documented.  

2.  Contact the Social Security Administration (SSA) for the purpose of obtaining a copy of any decision and/or any additional records associated with the Veteran's claim for SSA disability benefits since April 2014.  All attempts to obtain these records must be documented in the claims file.

3.  The RO/AMC must make two (2) attempts to obtain any private medical records identified, unless the first attempt demonstrates that further attempts would be futile.  If records are identified, but not obtained, the RO/AMC must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that if the records are later obtained, the claim may be readjudicated.

4.  After records are obtained to the extent available, schedule the Veteran for appropriate VA examinations to determine the current severity of the Veteran's schizophrenia, migraine headaches, and lumbar spine disorder.  Each examiner is asked to include any and all manifestations stemming from the service-connected disability, to include orthopedic, neurological, and psychiatric where appropriate.  The claims folder must be reviewed by the examiners.  All necessary special studies or tests are to be accomplished.  

The examiners must clarify the current severity of the Veteran's disabilities in accordance with relevant VA rating criteria.

The examiners must also elicit a full work and educational history from the Veteran.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiners must provide an opinion as to the combined functional impact that the Veteran's service connected disabilities have on her ability to secure or follow a substantially gainful occupation consistent with her education and occupational experience.  This opinion must be provided without consideration of any nonservice-connected disabilities, or age.  

The examiners must provide a complete rationale for any opinion expressed.

5.  The RO must notify the Veteran that it is her responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

6.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  The TDIU issue must be adjudicated after full determinations of the increased ratings on appeal.  If any of the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

